                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                 AT PIKEVILLE

CIVIL ACTION NO. 20-6-DLB

JOHN DOE                                                                       PLAINTIFF


v.                              MEMORANDUM ORDER


KENTUCKY COMMUNITY &
TECHNICAL COLLEGE SYSTEM, et al.                                            DEFENDANTS

                        * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court upon Plaintiff’s Motion for Permission to Proceed

Under Pseudonyms. (Doc. # 3). The Plaintiff, a former faculty member at Kentucky

Community & Technical College System (“KCTCS”), alleges in his Complaint, that

KCTCS “mishandl[ed] [ ] allegations of sexual misconduct against him by two female

students at the KCTCS.” Id. at 1. In his Complaint, Plaintiff alleges that he was fired for

violating KCTCS’s Harassment Free Workplace and Sexual Misconduct Policies by

making “students uncomfortable when, on multiple occasions, [Plaintiff] touched them in

an unwanted manner and commented on their appearance.” (Doc. # 1 at 3–4). He brings

suit against his employer Big Sandy Community & Technical College, KCTCS, and the

individuals he believes are responsible for his firing. Id. at 2–3. He claims the following:

violation of the Fourteenth Amendment Due Process Clause, deliberate indifference to

violations of his constitutional rights, discrimination in violation of Title IX of the

Educational Amendments Act of 1972, breach of contract, employment discrimination in

violation of Title VII of the Civil Rights of 1964 and the Kentucky Human Rights Act, breach



                                                1
of duty of fundamental fairness, negligence, and intentional infliction of emotional distress.

Id. at 7–17. In his Motion, Plaintiff requests that both he and his accusers, in an attempt

to maintain privacy, be permitted to proceed through this case under pseudonyms. (Doc.

# 3). Plaintiff is specifically concerned “that he will suffer retaliation, social stigmatization

and reputational harm if he is denied the opportunity to pursue this action without a

pseudonym.” Id. at 4.

       Pursuant to Federal Rule of Civil Procedure 10(a), a complaint “must name all the

parties.” FED. R. CIV. P. 10(a). Under certain circumstances, however, plaintiffs may

proceed under pseudonyms. Citizens for a Strong Ohio v. Marsh, 123 F. App’x 630, 636

(6th Cir. 2005) (citing Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004)). Such an

exception may be warranted if the plaintiff’s “privacy interest substantially outweighs the

presumption of open judicial proceedings.” K.R.B. v. Elizabethtown Indep. School Dist.,

No. 3:17-cv-605-GNS, 2017 WL 11483915, at *1 (W.D. Ky. Dec. 7, 2017) (citing Porter,

370 F.3d at 560). A court considers a number of factors in determining whether such an

exception to the naming requirement is appropriate including:

       (1) whether the plaintiffs seeking anonymity are suing to challenge
       governmental activity; (2) whether prosecution of the suit will compel the
       plaintiffs to disclose information of the utmost intimacy; (3) whether the
       litigation compels plaintiffs to disclose an intention to violate the law, thereby
       risking criminal prosecution; and (4) whether the plaintiffs are children.

Marsh, 123 F. App’x at 636 (quoting Porter, 370 F.3d at 560). Additionally, the Court will

consider “whether the defendants are being forced to proceed with insufficient information

to present their arguments against the plaintiff’s case.” Id. (citing Porter, 370 F.3d at 561).

       Allowing Plaintiff to proceed anonymously is not warranted here. Plaintiff has

made no attempt in his Motion to explain how any of the four factors set forth by the Sixth



                                               2
Circuit indicate that pseudonyms are appropriate in this case. While in some past sexual

misconduct cases within the Circuit, both the accused and the accusers have been

permitted to proceed under pseudonyms presumably under the second factor, see, e.g.,

Doe v. University of Dayton, 766 F. App’x 275, 278 (6th Cir. 2019); Doe v. Baum, 903

F.3d 575, 579 (6th Cir. 2018); Doe v. Miami University, 882 F.3d 579, 584 n.1 (6th Cir.

2018), Plaintiff here has failed to identify how this case would compel him “to disclose

information of the utmost intimacy.” Porter, 370 F.3d at 560. In fact, in reviewing the

Complaint, it appears that Plaintiff’s claims focus on how the Defendants handled the

sexual misconduct allegations against him and came to the decision to fire him; the exact

nature of those allegations seem tangentially relevant at best. Thus, it seems unlikely at

this point that the litigation would require the disclosure of “information of the utmost

intimacy.” Porter, 370 F.3d at 560. Additionally, he is not challenging a governmental

entity, will not be compelled to disclose an intention to violate the law, and is not a child.

Porter, 370 F.3d at 560. Thus, the Sixth Circuit factors do not compel the Court to allow

him to proceed anonymously. Id.

       Additionally, Plaintiff has not shown that his privacy interests “outweighs the

presumption of open judicial proceedings.” K.R.B., 2017 WL 11483915, at *1. While

Plaintiff indicates that the Defendants are aware of his identity so proceeding

anonymously would not prejudice the Defendants, (Doc. # 3 at 2, 5), it must be noted that

“the broad ‘principle that judicial proceedings, civil as well as criminal, are to be conducted

in public’ serves many other public ends,” Doe v. Univ. of Louisville, No. 3:17-cv-638-

RGJ, 2018 WL 3313019, at *3 (W.D. Ky. July 5, 2018) (quoting Doe v. Megless, 654 F.3d

404, 408 (3d Cir. 2011). For example, beyond “informing defendants of a plaintiff’s



                                              3
identity,” requiring parties to be named allows citizens to know who is using the court

system. Id. (citations omitted). Moreover, “[a]nonymous litigation also deprives the public

of its common law right of access to judicial proceedings and undermines the efficiency

of the courts by impeding the application of res judicata and collateral estoppel.” Id.

(citations omitted). Here, Plaintiff has failed to show how his privacy interests outweigh

these public ends. See generally (Doc. # 3).

       Moreover, when a Plaintiff argues that anonymity is necessary to prevent

retaliation, “the risk [of retaliation] must not merely be hypothetical but based on real

evidence.” Doe v. Dordoni, No. 1:16-cv-74-JHM, 2016 WL 4522672, at *2 (W.D. Ky. Aug.

29, 2016). Plaintiff has failed to make such a showing. The suggestion that Plaintiff will

be retaliated against as a result of this litigation is merely hypothetical. See (Doc. # 3 at

5) (suggesting that Plaintiff “will almost certainly be severely hampered in his future

employment opportunities” but offering no evidence in support of this statement). While

the Court appreciates that Plaintiff alleges that he was mistreated after being accused of

sexual misconduct, he “ha[s] chosen to file a civil complaint for damages . . . [so his]

concerns do not substantially outweigh the presumption of open judicial proceedings,”

K.R.B., 2017 WL 11483915, at *1 (emphasis added). Thus, to the extent his Motion

requests that the Plaintiff be allowed to proceed anonymously, it is denied.

       The Court also notes that the Plaintiff indicates in his Motion that he would seek to

maintain the privacy of the names of his accusers as well. (Doc. # 3 at 1). The Federal

Rules only require that the parties to litigation be named. FED. R. CIV. P. 10(a). As the

accusers are not parties to this litigation, see (Doc. # 1), that requirement does not apply

to them, FED. R. CIV. P. 10(a). The Court finds however, that in order to protect the privacy



                                             4
interests of these non-party accusers, the utilization of pseudonyms is appropriate

throughout the remainder of this litigation. See White v. Burbon Cmty. Hosp., LLC,

No. 5:14-cv-79-REW, 2016 WL 208303, at *1 n.2 (E.D. Ky. Jan. 15, 2016) (using

pseudonyms for the two non-party patients “whose information is relevant to the dispute”

so as “to protect the privacy interest of the non-party patients”). Given that the Complaint

stems from the handling of the sexual misconduct allegations by Plaintiff’s employer and

Plaintiff’s ultimate termination, rather than the nature of the sexual misconduct allegations

themselves, it does not appear that the identities of the accusers are relevant to this

litigation. Accordingly, the Court finds it appropriate to allow the accusers to remain

anonymous throughout this litigation. Thus, to the extent that the Motion seeks to allow

the accusers to be referred to anonymously, the Motion is granted.

       Accordingly, for the reasons set forth herein,

       IT IS ORDERED that Plaintiff’s Motion to Proceed Under Pseudonyms (Doc. # 3)

is GRANTED IN PART and DENIED IN PART.                   Plaintiff is directed to amend his

Complaint to contain his full name within twenty (20) days of the entry of this Order.

       This 30th day of January, 2020.




J:\DATA\ORDERS\PikeCivil\2020\20-06 Order on Mtn for Pseudonyms.docx




                                              5
